UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number: 333-156059 Minerco Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 27-2636716 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering Drive, Suite 201 Houston, TX 77057 (Address of principal executive offices) (888) 473-5150 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of March 23, 2015 the registrant had 3,342,057,455 outstanding shares of its common stock. Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1.Legal Proceedings 35 Item 2.Unregistered Sales of Equity Securities 35 Item 3.Defaults Upon Senior Securities 36 Item 4.Mine Safety Disclosures 36 Item 5.Other Information 36 Item 6.Exhibits 37 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited interim financial statements of Minerco Resources, Inc. follow. All currency references in this report are to U.S. dollars unless otherwise noted. Index Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Expenses (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Consolidated Notes to the Unaudited Financial Statements 8 3 Minerco Resources, Inc. Consolidated Balance Sheets (unaudited) January 31, (Successor) July 31, (Predecessor) ASSETS Cash $ $ - Accounts Receivable Inventory Prepaid Expenses, Current Current Assets Other Assets Investments Property and Equipment, net Prepaid Expenses, Noncurrent - Goodwill - Intangible Assets, net - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Note Payable Accounts Payable – Related Party - Convertible debt, net unamortized discount $180,822 - Capital Lease Obligations, Current Line of Credit Derivative liabilities - Total Current Liabilities Capital Lease Obligations, Noncurrent Long-term Debt, net of current Total Liabilities Stockholders’ Deficit 4 Series A Convertible Preferred stock, $0.001 par value,25,000,000 shares authorized,15,000,000 outstandingat January 31, 2015 for Successor andno shares authorized or issued at July 31, 2014 for Predecessor - Series B Convertible Preferred stock, $0.001 par value,2,000,000 shares authorized,376,000 outstandingat January 31, 2015 for Successor andno shares authorized or outstanding at July 31, 2014, for Predecessor - Series C Convertible Preferred stock, $0.001 par value,1,000,000 shares authorized,500,000 outstandingat January 31, 2015 for Successor andno shares authorized or outstanding at July 31, 2014, for Predecessor - Common stock, $0.001 par value,3,500,000,000 shares authorized, 3,275,805,877 and outstandingat January 31, 2015 for Successor and no shares authorized or outstanding at July 31, 2014 for Predecessor - Additional paid-in capital Accumulated Other Comprehensive Income (Loss) Accumulated deficit Total Minerco stockholders’ Deficit Noncontrolling Interest - Total Stockholders’ Deficit Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements 5 Minerco Resources, Inc. Consolidated Statements of Comprehensive Income (Loss) (unaudited) November 1, 2014 Through January 31, 2015 (Successor) October 25, 2014 through January 31, 2015 (Successor) August 1, 2014 Through October 24, 2014 (Predecessor) Three Months Ended January 31, 2014 (Predecessor) Six Months ended to January 31, 2014 (Predecessor) Sales Cost of Goods Sold Gross Profit Amortization and Depreciation Selling and Marketing - - - General and Administrative Total Operating Expenses Net Loss from Operations ) Other Income (Expenses): Interest Expense, net ) Gain/(Loss) on Derivative Liability ) - - - Contract Term Fees - Gain/(Loss) on Debt for Equity Swap ) ) - - - Accretion Expense ) ) - - - Total Other Expenses ) Net loss $ ) ) $ ) ) $ ) Net loss attributable to Noncontrolling interest ) ) - - Net loss attributable to Minerco $ ) ) $ ) ) $ ) Preferred Stock Dividends $ ) ) $
